                                                                                            FILED
                                                                                    U.S. DIS TRICT COURT
                                                                                  DIST RI CT OF N:-LR,\ KA

                         IN THE UNITED STATES DISTRICT COURT                        ,   JMI 27 PH 3: 57
                             FOR THE DISTRICT OF NEBRASKA
                                                                                  OFF ICE OF THL L q
UNITED STA TES OF AMERICA,

                       Plaintiff,
                                                                        8:!8CR313
       vs.
                                                                  PLEA AGREEMENT
DA YID GAMSO,

                       Defendant.

       IT IS HEREBY AGREED between the plaintiff, United States of America, through its
counsel, Joseph P. Kelly, United States Attorney and Kimberly C. Bunjer, Assistant United
States Attorney, and defendant, David Gamso, and Brent M. Bloom , counsel for defendant, as
follows:
                                                  I
                                            THE PLEA
A.     CHARGE(S) & FORFEITURE ALLEGATION(S).
       Defendant agrees to plead guilty to Count I of the Indictment. Count I charges a
violation of Title 21, United States Code, Sections 841 (a)(l) and (b )(1 ).
B.     In exchange for the defendant's plea of guilty as indicated above, the United States agrees
as follows:
       1. The United States agrees that the defendant will not be federally prosecuted in the
District of Nebraska for any drug trafficking crimes as disclosed by the discovery material
delivered to the defendant's attorney as of the date this agreement is signed by all parties, other
than as set forth in paragraph A, above. Thi s agreement not to prosecute the defendant for
specific crimes does not prevent any prosecuting authority from prosecuting the defendant for
any other crime, or for any crime involving physical injury or death.
                                                  II
                                    NATURE OF THE OFFENSE
A.     ELEMENTS EXPLAINED.
       Defendant understands that the offense to which defendant is pleading guilty has the
following elements:
.,




             1.     That the defendant knowingly or intentionally possessed 50 grams or more of a
     mixture or substance containing methamphetamine.
             2.     That the defendant intended to distribute methamphetamine.
             3.     That the defendant knew that it was methamphetamine or some other prohibited
     drug.
     B.      ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS.
             Defendant has fully discussed the facts of this case with defense counsel.   Defendant has
     committed each of the elements of the crime, and admits that there is a factual basis for this
     guilty plea. The following facts are true and undisputed.
             1.     That on or about October 27, 2018, law enforcement was dispatched to Pump and
     Pantry gas station, in Kearney, Nebraska, regarding a male who was behaving suspiciously.
     When the man left the store, he noticed police outside and became visibly nervous and went back
     into the store and went into the restroom for approximately 15 minutes.    When he exited the
     restroom, he appeared to sneak out of the store and walked along the building and walked away
     from the business without his vehicle. The clerk saw several items in the back end of the pickup
     truck the man arrived in . Law enforcement reviewed the store's surveillance video and
     identified the man as David Gamso.
             2.     The clerk reported a female arrived and drove the white GMC away.        An officer
     located the white GMC and conducted a traffic stop on that vehicle. The driver was identified as
     Shelby Gamso. Shelby advised she was called by her brother, David Gamso, asking her to drive
     his pickup home for him.
             3.     Shelby stated she thought David wanted her to drive the vehicle due to his
     suspended license. Shelby gave consent to search the vehicle, and officers located 96 grams of
     methamphetamine in a plastic bag under a duffel bag.

                                                     III
                                               PENALTIES
     A.      COUNT I. Defendant understands that the crime to which defendant is pleading guilty
     carries the following penalties:
             I.     A maximum 40 years in prison ; and a mandatory minimum of 5 years;
             2.     A maximum $5,000,000 fine ;
             3.     A mandatory special assessment of $100 per count; and

                                                      2
'   .


               4.      A term of supervised release of at least 4 years. Defendant understands that failure
                       to comply with any of the conditions of supervised release may result in
                       revocation of supervised release, requiring defendant to serve in prison all or part
                       of the term of supervised release.
               5.      Possible ineligibility for certain Federal benefits.
                                                          IV
                         AGREEMENT LIMITED TO U.S. ATTORNEY'S OFFICE
                                   DISTRICT OF NEBRASKA


               This plea agreement is limited to the United States Attorney's Office for the District of
        Nebraska, and cannot bind any other federal, state or local prosecuting, administrative, or
        regulatory authorities.
                                                           V
                                              SENTENCING ISSUES
        A.     SENTENCING AGREEMENTS.
               Pursuant to Federal Rule of Criminal Procedure 11 (c)(I )(C), the parties agree the
        defendant shall receive a sentence of 60 months. This negotiated agreement resolves al l issues
        re lated to the case and is the appropriate disposition.   Defendant waives the right to seek or
        receive a sentence reduction pursuant to 18 U.S .C. § 3582(c)(2).
                1. The parties agree that the defendant should be held responsible, beyond a reasonab le
                    doubt, for at least 50 grams, but not more than 200 grams of a mixture or substance
                    containing methamphetamine.
               2. If the defendant is found to be entitled to an offense level reduction under U.S .S.G.
                    3El. l(a) for acceptance of responsibility, the United States hereby moves that the
                    court reduce the defendant's offense level by one additional level, pursuant to
                    U.S .S.G . § 3E 1.1 (b), if that paragraph otherwise applies.
        E.     "FACTUAL BASIS" AND "RELEVANT CONDUCT" INFORMATION.
               The parties agree that the facts in the "factual basis" paragraph of this agreement, if any,
        are true, and may be considered as "relevant conduct" under U .S.S.G. § 1B 1.3 and as the nature
        and circumstances of the offense under 18 U.S.C. § 3553(a)(l ).
               The parties agree that all information known by the office of United States Pretrial


                                                            3
.'

     Service may be used by the Probation Office in submitting its presentence report, and may be
     disclosed to the court for purposes of sentencing.
                                                      VI
                    DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK
            The defendant hereby knowingly and expressly waives any and all rights to appeal the
     defendant's conviction and sentence, including any restitution order in this case, and including a
     waiver of all motions, defenses, and objections which the defendant could assert to the charges
     or to the Court's entry of Judgment against the defendant, and including review pursuant to 18
     U.S.C. § 3742 of any sentence imposed , except:
                        (a) As provided in Section I above, (if this is a conditional guilty plea); and
                        (b) A claim of ineffective assistance of counsel.
            The defendant further knowingly and expressly waives any and all rights to contest the
     defendant's conviction and sentence in any post-conviction proceedings, including any
     proceedings under 28 U.S.C. § 2255, except:
                        (a) The right to timely challenge the defendant's conviction and the sentence
     of the Court should the Eighth Circuit Court of Appeals or the United States Supreme Court later
     find that the charge to which the defendant is agreeing to plead guilty fails to state a crime.
                        (b) The right to seek post-conviction relief based on ineffective assistance of
     counsel.
            If defendant breaches this plea agreement, at any time, in any way, including, but not
     limited to, appealing or collaterally attacking the conviction or sentence, the United States may
     prosecute defendant for any counts, including those with mandatory minimum sentences,
     dismissed or not charged pursuant to this plea agreement. Additionally, the United States may
     use any factual admissions made by defendant pursuant to this plea agreement in any such
     prosecution.

                                                      VII
                                       BREACH OF AGREEMENT
            Should it be concluded by the United States that the defendant has committed a crime
     subsequent to signing the plea agreement, or otherwise violated this plea agreement; the
     defendant shall then be subject to prosecution for any federal, state, or local crime(s) which this

                                                       4
agreement otherwise anticipated would be dismissed or not prosecuted. Any such
prosecution(s) may be premised upon any information, statement, or testimony provided by the
defendant.
        In the event the defendant commits a crime or otherwise violates any term or condition of
this plea agreement, the defendant shall not, because of such violation of this agreement, be
allowed to withdraw the defendant's plea of guilty, and the United States will be relieved of any
obligation it otherwise has under this agreement, and may withdraw any motions for dismissal of
charges or for sentence relief it had already filed.
                                                 VIII
                                    SCOPE OF AGREEMENT
        A. This plea agreement embodies the entire agreement between the parties and
supersedes any other agreement, written or oral.
        B. By signing this agreement, the defendant agrees that the time between the date the
defendant signs this agreement and the date of the guilty plea will be excluded under the Speedy
Trial Act. The defendant stipulates that such period of delay is necessary in order for the
defendant to have opportunity to enter the anticipated plea of guilty, and that the ends of justice
served by such period of delay outweigh the best interest of the defendant and the public in a
speedy trial.
        C. The United States may use against the defendant any disclosure(s) the defendant has
made pursuant to this agreement in any civil proceeding. Nothing contained in this agreement
shall in any manner limit the defendant's civil liability which may otherwise be found to exist, or
in any manner limit or prevent the United States from pursuing any applicable civil remedy,
including but not limited to remedies regarding asset forfeiture and/or taxation.
        D. Pursuant to 18 U.S.C. § 3013, the defendant will pay to the Clerk of the District
Court the mandatory special assessment of $100 for each felony count to which the defendant
pleads guilty. The defendant will make this payment at or before the time of sentencing.
        E. By signing this agreement, the defendant waives the right to withdraw the
defendant's plea of guilty pursuant to Federal Rule of Criminal Procedure 11 (d). The defendant
may only withdraw the guilty plea in the event the court rejects the plea agreement pursuant to
Federal Rule of Criminal Procedure 11(c)(5). Furthermore, defendant understands that if the
court rejects the plea agreement, whether or not defendant withdraws the guilty plea, the United

                                                   5
States is relieved of any obligation it had under the agreement and defendant shall be subject to
prosecution for any federal, state, or local crime(s) which this agreement otherwise anticipated
would be dismissed or not prosecuted.
       F. This agreement may be withdrawn by the United States at any time prior to its being
signed by all parties.
                                                IX
               MODIFICATION OF AGREEMENT MUST BE IN WRITING
       No promises, agreements or conditions have been entered into other than those set forth
in this agreement, and none will be entered into unless in writing and signed by all parties.
                                                X
          DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
       By signing this agreement, defendant certifies that defendant read it (or that it has been
read to defendant in defendant's native language). Defendant has discussed the terms of this
agreement with defense counsel and fully understands its meaning and effect.


                                              UNITED STATES OF AMERICA
                                              JOSEPH P. KELLY
                                                         Attorney


                                                                C
Date                                                        C. BUNJER
                                                     ~   - - U.S. ATTORNI::"¥- -




 \-7-c?.o
Date                                          DAVID GAMSO
                                              DEFENDANT



I· 7·       --io   L{J
Date                                          BR~
                                              COUNSEL FOR DEFENDANT




                                                 6
